Hill, J.
1. The only description of the property by a purchase-money note, which contained a reservation of title in the vendor and was re-1 corded, being “ One five-passenger Ford Touring Oar,” it was insuffi- ' cient to be the basis of bail-trover. McElhannon v. Farmers Alliance Warehouse Co., 95 Ga. 670 (22 S. E. 686); McLennan v. Livingston, 108 Ga. 342 (33 S. E. 974).
2. As between the seller and the original purchaser, parol evidence might be admitted to show that the property sued for was in fact the same described in the note, but such evidence is not admissible against a bona fide purchaser. He stands upon the notice which the record of the note *530charges him with. Stewart v. Jacques, 77 Ga. 368; Reynolds v. Tifton Guano Co., 20 Ga. App. 49 (92 S. E. 389), and citations.
Decided May 6, 1922.
Trover; from Jasper superior court — Judge Park. November 28, 1921.
W. S. Florence, for plaintiff in error.
3. The motion to direct a verdict should have been sustained. The description in the note was wholly insufficient to put the defendant on notice, and he held the property as a bona fide purchaser without., notice. The motion for a new trial should have been gralited.

■Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.